Title: To John Adams from Richard Cranch, October 1756
From: Cranch, Richard
To: Adams, John


     
      My worthy Friend
      
       Braintree October 1756
      
     
     Tho’ I acknowledge that one ought never to be asham’d to speak the truth; yet I find my self much inclin’d to it, when I’m about to tell you that I have two of your very kind and ingenious Letters by me unanswer’d. I assure you sir, that my neglect arises not from any want of esteem for my Friend, but (to tell another ungratefull truth) from downright dullness; I must wait with patience for lucid intervalls, and can truly say to you, as Boileau did to his Friend—“Apollon est pour moi &c.” “Apollo is to me a fickle Deity, and grants me not the favour which he affords to you, of a constant audience. I must wait for favourable moments &c.”
     You complain to me of the lonely, unsocial Life you Lead: (which is indeed an undesirable state): But while your tho’ts rove with such ease and regularity thro’ the whole Creation, discovering the beauties in the natural, and the nice connections in the moral world, the want of Society seems in a great measure removed, tho’ it must be confess’d there is something malancholly even in the most extensive knowledge without agreeable Society. I have therefore often admir’d that saying of Archytas (Vizt.) That tho’ a man were admitted into Heaven to view the wonderful Fabrick of the World, and the beauty of the Starrs, yet what would otherwise be Rapture and Extasie, would be but a malancholy Amazement if he had not a Friend to communicate it to.
     You are pleas’d to ask my advice with respect to your intended study of the Law; to which I answer, that I am heartily sorry the difficulties attending the preaching the truths of Xty. Christianity in their native simplicity are so great as in any measure to deterr you from that more noble employment of delivering captive minds from their Shackles, and re-instating them in that liberty with which Christ has made ’em free. Will you urge the numbers who oppose the truth, and the strong prejudices of those you shall have to encounter, as arguments against the undertaking? I shall answer in your own excellent words on another occation—That “the General who with a small Army in a disadvantageous posture engages an Enemy who is more numerous, and better scituated, tho’ he is defeated on the whole, yet if he bravely struggles for victory, and makes his retreat with dignity, receives the thanks and the Plaudits of his Country.” So should Truth under your conduct fail of an entire victory, yet the brave efforts which I am perswaded you can make would not only entitle you to the praises of every lover of Truth and liberty, but what is of infinitely greater importance will ensure to you the plaudit of your Creator. I therefore on the whole wish you might finally settle in the Ministry; for what will become of Christianity amongst us if almost every accomplish’d mind and great Genious refuses to inlist in its Cause? Shall we any longer be surpriz’d to find immorality, and consequently Infidelity prevail, when Christian Societies have scarce a Pastor who can or dares give a “Reason of the Hope that is in them?”
     This my Friend is my present opinion; but should you see sufficient reason to turn your studies to the Law, I don’t doubt but that your great genious will soon overcome the difficulties you mention in your last Letter, and make you shine at the Barr; had I not tho’t your capacity equal to that or any other of the Learned professions, I should not have urg’d you to the Ministry, well knowing that that Profession has Fools enough already.
    